DETAILED ACTION
This Office action is in response to Application filed on August 21, 2018.
Claims 1-18 and 24-31 are pending.
Claims 1-18 and 24-31 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
This application is the National Stage filing under 35 U.S.C. § 371 of International Application No. PCT/SE2018/050249 filed on March 14, 2018, which claims priority to provisional application No. 62/521,147 filed on June 16, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2018 was filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the phrase “such as” (i.e., “such as a gNB”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 28, the claim limitation, “computer program comprising computer-readable instructions" is directed to non-statutory subject matter. Computer program or computer-readable instructions are neither process, machine, manufacture, nor composition of matter. Therefore, the claim is directed to non-statutory subject matter.
Regarding claim 29, the claim limitation, “computer program product comprising computer-readable medium" is directed to non-statutory subject matter. The Broadest Reasonable Interpretation (BRI) of a medium is that it covers storage as well as a signal. The BRI includes terms used in the prior art, and a search of the prior art reveals that a computer-readable medium covers a signal. Although the specification mentions “non-transitory computer-readable and/or computer-executable memory devices that store information, data, and/or instructions that may be used by processing circuitry,” (15:1-3) the cited element refers to a “memory device” and not a medium. Thus, the above cited statement does correspond to the claim limitation “computer-readable medium.” Therefore, the claim is directed to non-statutory subject matter since it would be reasonable to interpret a "computer-readable medium" comprising code as conveying "signal" and other forms of propagation or transmission media to a person of ordinary skill in the art.
Regarding claim 30, the claim limitation, “computer program comprising computer-readable instructions" is directed to non-statutory subject matter. Computer program or computer-readable instructions are neither process, machine, manufacture, nor composition of matter. Therefore, the claim is directed to non-statutory subject matter.
Regarding claim 31, the claim limitation, “computer program product comprising computer-readable medium" is directed to non-statutory subject matter. The Broadest Reasonable Interpretation (BRI) of a medium is that it covers storage as well as a signal. The BRI includes terms used in the prior art, and a search of the prior art reveals that a computer-readable medium covers a signal. Although the specification mentions “non-transitory computer-readable and/or computer-executable memory devices that store information, data, and/or instructions that may be used by processing circuitry,” (15:1-3) the cited element refers to a “memory device” and not a medium. Thus, the above cited statement does correspond to the claim limitation “computer-readable medium.” Therefore, the claim is directed to non-statutory subject matter since it would be reasonable to interpret a "computer-readable medium" comprising code as conveying "signal" and other forms of propagation or transmission media to a person of ordinary skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-16, 26-27, and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoshnevis et al. (US 2013/0040578 A1, “Khoshnevis”).
Regarding claims 13 and 26, Khoshnevis discloses a method implemented in a transmission point (an eNodeB, see FIG. 12), comprising: 
transmitting configuration data representing a set of configurations (the eNodeB transmits a RRC signaling message 324 to a UE, see FIG. 3 and ¶ 64; the RRC signaling message represents a set of configurations such as first CRS transmit power 326 and reference signal configurations 348, see FIG. 3) related to uplink power control of a wireless device to be served by the transmission point (the UE determines the uplink power allocation of multipoint reception using the path-loss parameter, where the path-loss parameter is determined using information from the RRC signaling message 324, see ¶¶ 66, 80); and 
transmitting at least one reference signal (the eNodeB transmits one or more reference signals to the UE, see FIG. 4-5 and ¶¶ 33, 65).
Furthermore, regarding claim 26, Khoshnevis discloses a transmission point (an eNodeB, see FIG. 12) comprising a receiver (receiver 1284, see FIG. 12), a transmitter (transmitter 1282, see FIG. 12), processing circuitry (processor 1278, see FIG. 12) and a memory storing instructions executable by the processing circuitry (memory 1286 storing instructions 1279a, see FIG. 12).
Regarding claim 14, Khoshnevis discloses wherein the set of configurations is specific to the uplink channel or signal or group thereof (the UE determines the uplink power allocation of multipoint reception using the path-loss parameter, where the path-loss parameter is determined using information from the RRC signaling message 324, see ¶¶ 66, 80; moreover, the 
Regarding claim 15, Khoshnevis discloses wherein the configuration data indicates a size of a set of reference signals in each configuration (reference signal configurations 348 includes time/frequency resource allocation 354, which inherently indicates the size of the resource allocated for the one or more reference signals, see FIG. 3 and ¶ 69).
Regarding claim 16, Khoshnevis discloses wherein the configuration data is transmitted in semi-static signaling (the configuration/scheduling of the UCI transmission can be performed semi-statically via RRC signaling, see ¶ 56).
Regarding claim 27, Khoshnevis discloses wherein the transmission point is a base station, such as a gNB (the eNodeB, see FIG. 12).
Regarding claim 30, Khoshnevis discloses a computer program comprising computer-readable instructions (memory 1286 storing instructions 1279a, see FIG. 12) for causing a programmable processor to perform the method of claim 13 (processor 1278, see FIG. 12).
Regarding claim 31, Khoshnevis discloses a computer program product comprising a computer-readable medium storing the computer program of claim 30 (memory 1286 storing instructions 1279a, see FIG. 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 17-18, 24-25, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis et al. (US 2013/0040578 A1, “Khoshnevis”) in view of Li et al. (US 2020/0205085 A1, “Li”).
Regarding claims 1 and 24, Khoshnevis discloses a method implemented in a wireless device (a UE, see FIG. 11), comprising: 
determining configuration data representing a set of configurations (the UE receives a RRC signaling message 324 from an eNodeB, see FIG. 3 and ¶ 64; the RRC signaling message represents a set of configurations such as first CRS transmit power 326 and reference signal configurations 348, see FIG. 3); 
receiving at least one reference signal from a transmission point (the UE receives one or more reference signals from one or more transmission points, see FIG. 4-5 and ¶¶ 33, 65); 
measuring a propagation-related quantity on the basis of the at least one reference signal (the UE measures path-loss parameter PLc using the received one or more reference signals, see ¶¶ 65-66); and 
deriving an uplink power setting on the basis of the measured propagation-related quantity (the UE determines the uplink power allocation of multipoint reception using the path-loss parameter, see ¶ 80);
wherein the configuration is related to uplink power control (the UE determines the uplink power allocation of multipoint reception using the path-loss parameter, where the path-
However, Khoshnevis does not explicitly disclose wherein said receiving of at least one reference signal is performed in accordance with a configuration selected from the set.
Li discloses wherein said receiving of at least one reference signal is performed in accordance with a configuration selected from the set (a UE receives a set of RS configuration and a RS configuration indication, where the RS configuration indication includes information, such as activation for aperiodic, time duration, transmit power, QCL type, see steps 1-2 in FIG. 7 and ¶ 177; moreover, a RS configuration can be specific to a particular RS, which means receiving of a RS can be performed in accordance with a RS configuration for that specific RS, see ¶ 86).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis as taught by Li, since the modification, as suggested in ¶¶ 158, 181 of Li, enables the UE to determine if the path loss change is caused by beam misalignment or by dynamic blocking and perform proper adjustment based on the determination, thereby performing more optimal adjustment (i.e., beam fine tuning or open loop power control) based on the actual cause of the path loss.
Furthermore, regarding claim 24, Khoshnevis discloses a wireless device (a UE, see FIG. 11) comprising a receiver (receiver 1173, see FIG. 11), a transmitter (transmitter 1172, see FIG. 11), processing circuitry (processor 1154, see FIG. 11) and a memory storing instructions executable by the processing circuitry (memory 1174 storing instructions 1156a, see FIG. 11).
Regarding claim 2, Khoshnevis discloses wherein the set of configurations is specific to the uplink channel or signal or group thereof (the UE determines the uplink power allocation of multipoint reception using the path-loss parameter, where the path-loss parameter is determined using information from the RRC signaling message 324, see ¶¶ 66, 80; moreover, the UE determines the uplink power allocation for transmitting UCI on PUCCH or PUSCH, see ¶ 56).
Regarding claim 3, Khoshnevis discloses wherein the configuration data indicates a size of a set of reference signals in each configuration (reference signal configurations 348 includes time/frequency resource allocation 354, which inherently indicates the size of the resource allocated for the one or more reference signals, see FIG. 3 and ¶ 69).
Regarding claim 4, Khoshnevis discloses wherein the configuration data is received in semi-static signaling (the configuration/scheduling of the UCI transmission can be performed semi-statically via RRC signaling, see ¶ 56).
Regarding claim 5, Khoshnevis does not explicitly disclose receiving first control information indicating the selected configuration in the set of configurations.
Li discloses receiving first control information indicating the selected configuration in the set of configurations (a UE receives a set of RS configuration and a RS configuration indication, where the RS configuration indication includes information, such as activation for aperiodic, time duration, transmit power, QCL type, see steps 1-2 in FIG. 7 and ¶ 177; moreover, a RS configuration can be specific to a particular RS, which means receiving of a RS can be performed in accordance with a RS configuration for that specific RS, see ¶ 86).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis as taught by Li, since the modification, as suggested in ¶¶ 158, 181 of Li, enables the UE to determine if the path loss 
Regarding claim 6, Khoshnevis discloses wherein control information is specific for an uplink channel or signal or group thereof (the UE determines the uplink power allocation of multipoint reception using the path-loss parameter, where the path-loss parameter is determined using information from the RRC signaling message 324, see ¶¶ 66, 80; moreover, the UE determines the uplink power allocation for transmitting UCI on PUCCH or PUSCH, see ¶ 56).
However, Khoshnevis does not explicitly disclose the first control information.
Li discloses the first control information (a UE receives a set of RS configuration and a RS configuration indication, where the RS configuration indication includes information, such as activation for aperiodic, time duration, transmit power, QCL type, see steps 1-2 in FIG. 7 and ¶ 177; moreover, a RS configuration can be specific to a particular RS, which means receiving of a RS can be performed in accordance with a RS configuration for that specific RS, see ¶ 86).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis as taught by Li, since the modification, as suggested in ¶¶ 158, 181 of Li, enables the UE to determine if the path loss change is caused by beam misalignment or by dynamic blocking and perform proper adjustment based on the determination, thereby performing more optimal adjustment (i.e., beam fine tuning or open loop power control) based on the actual cause of the path loss.
Regarding claim 7, Khoshnevis discloses wherein control information is received in dynamic signaling (the configuration/scheduling of the UCI transmission can be performed dynamically, see ¶ 56).

Li discloses the first control information (a UE receives a set of RS configuration and a RS configuration indication, where the RS configuration indication includes information, such as activation for aperiodic, time duration, transmit power, QCL type, see steps 1-2 in FIG. 7 and ¶ 177; moreover, a RS configuration can be specific to a particular RS, which means receiving of a RS can be performed in accordance with a RS configuration for that specific RS, see ¶ 86).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis as taught by Li, since the modification, as suggested in ¶¶ 158, 181 of Li, enables the UE to determine if the path loss change is caused by beam misalignment or by dynamic blocking and perform proper adjustment based on the determination, thereby performing more optimal adjustment (i.e., beam fine tuning or open loop power control) based on the actual cause of the path loss.
Regarding claim 8, Khoshnevis discloses wherein control information is received in semi-static signaling (the configuration/scheduling of the UCI transmission can be performed semi-statically via RRC signaling, see ¶ 56).
However, Khoshnevis does not explicitly disclose the first control information.
Li discloses the first control information (a UE receives a set of RS configuration and a RS configuration indication, where the RS configuration indication includes information, such as activation for aperiodic, time duration, transmit power, QCL type, see steps 1-2 in FIG. 7 and ¶ 177; moreover, a RS configuration can be specific to a particular RS, which means receiving of a RS can be performed in accordance with a RS configuration for that specific RS, see ¶ 86).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis as taught by Li, since the 
Regarding claim 9, Khoshnevis discloses receiving second control information, wherein the second control information is related to a same time or frequency position as another control information but is specific to a different uplink channel or signal or group thereof (the UE receives reference signal configurations 348 [i.e., one of them being second control information], where one reference signal configuration 348 is specific to a reference signal and another reference signal configuration 348 is specific to another reference signal, see ¶¶ 65, 69; moreover, multiple reference signals can be transmitted at around same time for path loss calculation, see ¶ 65).
However, Khoshnevis does not explicitly disclose the first control information.
Li discloses the first control information (a UE receives a set of RS configuration and a RS configuration indication, where the RS configuration indication includes information, such as activation for aperiodic, time duration, transmit power, QCL type, see steps 1-2 in FIG. 7 and ¶ 177; moreover, a RS configuration can be specific to a particular RS, which means receiving of a RS can be performed in accordance with a RS configuration for that specific RS, see ¶ 86).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis as taught by Li, since the modification, as suggested in ¶¶ 158, 181 of Li, enables the UE to determine if the path loss change is caused by beam misalignment or by dynamic blocking and perform proper adjustment 
Regarding claim 10, Khoshnevis discloses wherein the channel or signal or group thereof is one or more of: physical uplink shared channel (PUSCH), physical uplink control channel (PUCCH), and/or sounding reference signal (SRS) (the UE determines the uplink power allocation for transmitting UCI on PUCCH or PUSCH, see ¶ 56).
Regarding claim 11, Khoshnevis discloses wherein the propagation-related quantity is one or more of: path loss relative to the transmission point; a path loss-related quantity (the UE measures path-loss parameter PLc using the received one or more reference signals, see ¶¶ 65-66).
Regarding claim 12, Khoshnevis discloses wherein the configuration is independently selectable from the set for each time segment or each frequency segment or each time-frequency tile (the configuration/scheduling of the UCI transmission can be performed dynamically, see ¶ 56).
Regarding claim 17, Khoshnevis does not explicitly disclose transmitting first control information indicating a selected configuration in the set of configurations.
Li discloses transmitting first control information indicating a selected configuration in the set of configurations (a UE receives a set of RS configuration and a RS configuration indication, where the RS configuration indication includes information, such as activation for aperiodic, time duration, transmit power, QCL type, see steps 1-2 in FIG. 7 and ¶ 177; moreover, a RS configuration can be specific to a particular RS, which means receiving of a RS can be performed in accordance with a RS configuration for that specific RS, see ¶ 86).

Regarding claim 18, Khoshnevis discloses wherein control information is specific for an uplink channel or signal or group thereof (the UE determines the uplink power allocation of multipoint reception using the path-loss parameter, where the path-loss parameter is determined using information from the RRC signaling message 324, see ¶¶ 66, 80; moreover, the UE determines the uplink power allocation for transmitting UCI on PUCCH or PUSCH, see ¶ 56).
However, Khoshnevis does not explicitly disclose the first control information.
Li discloses the first control information (a UE receives a set of RS configuration and a RS configuration indication, where the RS configuration indication includes information, such as activation for aperiodic, time duration, transmit power, QCL type, see steps 1-2 in FIG. 7 and ¶ 177; moreover, a RS configuration can be specific to a particular RS, which means receiving of a RS can be performed in accordance with a RS configuration for that specific RS, see ¶ 86).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis as taught by Li, since the modification, as suggested in ¶¶ 158, 181 of Li, enables the UE, which is in communication with the eNodeB, to determine if the path loss change is caused by beam misalignment or by dynamic blocking and perform proper adjustment based on the determination, thereby performing more 
Regarding claim 25, Khoshnevis discloses wherein the wireless device is a user equipment (the UE, see FIG. 11).
Regarding claim 28, Khoshnevis discloses a computer program comprising computer-readable instructions (memory 1174 storing instructions 1156a, see FIG. 11) for causing a programmable processor to perform the method of claim 1 (processor 1154, see FIG. 11).
Regarding claim 29, Khoshnevis discloses a computer program product comprising a computer-readable medium storing the computer program of claim 28 (memory 1174 storing instructions 1156a, see FIG. 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474